McMurray, Presiding Judge.
Ryan was convicted of armed robbery, theft by taking, unlawful possession of a firearm during the commission of a felony (armed robbery), and kidnapping. Following the denial of his motion for a new trial, Ryan appealed. Held:
*478Decided May 5, 1989.
Robert H. Alexander III, for appellant.
Lewis R. Slaton, District Attorney, Benjamin H. Oehlert III, Nancy A. Grace, Keith L. Lindsay, Joseph J. Drolet, Assistant District Attorneys, for appellee.
1. The facts of this case are set forth in Giddens v. State, 190 Ga. App. 723 (380 SE2d 274), in which the conviction of Ryan’s co-defendant, Giddens, was affirmed. Viewing the facts in a light favorable to the verdict, we find them sufficient to enable a rational trier of fact to determine that Ryan committed armed robbery, theft by taking, unlawful possession of a firearm during the commission of a felony (armed robbery), and kidnapping beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
2. Ryan contends the trial court erred in charging and recharging (almost verbatim) the jury as follows: “A person commits the offense of kidnapping when he abducts or steals away any person without lawful authority or warrant, and holds such person against his will. Further, the law of this state is that only the slightest movement of the victim is required to constitute the necessary element of asportation. Unlawful asportation, however slight, is sufficient to support a kidnapping conviction.”
The charge was adjusted to the evidence. It was not erroneous. Helton v. State, 166 Ga. App. 662, 663 (1) (305 SE2d 592).

Judgment affirmed.


Carley, C. J., and Beasley, J., concur.